DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status:
	Claims 1, 3-4, 6-11, 13 and 16-22 are pending,
	Claims 2, 5, 12, and 14-15 are cancelled.
	Claims 1, 3-4, 6-11, 13 and 16-22 are being examined as follow:

Drawings
The drawings are objected to under 37 CFR 1.83(a).  
In Fig.4 does not show “temperature sensor 82”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim limitation “controller” in claims 1 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “controller" coupled with functional language “communicatively coupled to the heater and programmed to activate the heater upon detecting a water level in the drain above a water-level threshold” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “controller" has been described in Par.0037 cited: “a controller 78 is a microprocessor-based controller. The controller 78 includes a processor, memory, etc. The memory of the controller 78 includes memory for storing instructions executable by the processor as well as for electronically storing data and/or databases. The controller 78 may be the same computer used for autonomous operation of the vehicle 32 or may be separate.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation of “detecting a water level…” is indefinite, because it is unclear of how the controller detect a water level. Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim 1 is rejected under 35 U.S.C. 102 as being anticipated by Abdelqader (US2005/0103728A1).
	Regarding claim 1, Abdelqader discloses a sensor assembly that have comprising: 
	a housing (device #2) including a cavity (chamber #1); 
	an air inlet tube (refer to the “arrow” in Abdelqader fig.1 annotated below) passing through the housing (device #2) and including an inlet opening (fuel inlet #5), a first portion through pipe #6), a locally low portion (refer to “locally lower portion” in Abdelqader fig.1 annotated below), a second portion (tapered section #3), and a drain (refer to “drain” in Abdelqader fig.1 annotated below), wherein the air inlet tube (refer to the “arrow” in Abdelqader fig.1 annotated below) defines a path of air (refer to the “arrow” in Abdelqader fig.1 annotated below) that flows through the air inlet tube (refer to the “arrow” in Abdelqader fig.1 annotated below) from the inlet opening (fuel inlet #5)  to the first portion (through pipe #6), then to the locally low portion (refer to “locally lower portion” in Abdelqader fig.1 annotated below), then to the second portion (tapered section #3), and exits out of the air inlet tube (refer to the “arrow” in Abdelqader fig.1 annotated below) in to the cavity (chamber #1); 
	a sensor (relief valve #9, noted that a relief valve is a mechanical ) in the cavity (chamber #1);
	a heater (heating element #10) thermally connected to the drain (refer to “drain” in Abdelqader fig.1 annotated below); 
	a controller  (vehicle inherently has a switch/controller refer to Par.0004) communicatively coupled to the heater (heating element #10) and programmed to activate the heater (heating element #10) upon detecting a water level in the drain above a water-level threshold. [it is noted that, the claim does not define the structure of how to activate and how to detect a water level, such that by reasonable broadly interpretation, an user can turn on/off a controller/switch to activate a heater when the user detects a water level above a water level threshold]
	wherein the inlet opening (fuel inlet #5) is open to outside the housing (device #2); 
through pipe #6) extends downward to the locally low portion (refer to “locally lower portion” in Abdelqader fig.1 annotated below);
	the locally low portion (refer to “locally lower portion” in Abdelqader fig.1 annotated below) is farther downward than all portions of the air inlet tube (refer to the “arrow” in Abdelqader fig.1 annotated below) adjacent to the locally low portion;  (refer to “locally lower portion” in Abdelqader fig.1 annotated below)
	the locally low portion (refer to “locally lower portion” in Abdelqader fig.1 annotated below) includes the drain (refer to “drain” in Abdelqader fig.1 annotated below); and 
the second portion (tapered section #3) extends upward from the locally low portion (refer to “locally lower portion” in Abdelqader fig.1 annotated shown).

    PNG
    media_image1.png
    886
    738
    media_image1.png
    Greyscale


	Claims 1 and 11 are also rejected under 35 U.S.C. 102 as being anticipated by Schluttig (US6666966).
	Regarding claim 1, Schluttig discloses a sensor assembly (refer to Schluttig title: “Self-disinfecting drain trap in drainage channels”) that have comprising: 
	a housing (insulating layer #11 and external housing #14) including a cavity (space for the liquid #4); 
	an air inlet tube (filling tube #5) passing through the housing (insulating layer #11 and external housing #14) and including an inlet opening (tube entrance opening #7), a first portion (outer air space #16), a locally low portion (refer to “locally lower portion” in fig. 2 annotated below), a second portion (refer to “second portion” in fig.2 annotated below), and a drain (the whole tube is the drain), wherein the air inlet tube (filling tube #5) defines a path of air (refer to the “arrow” in fig.2 shown below) that flows through the air inlet tube (filling tube #5) from the inlet opening (tube entrance opening #7)  to the first portion (outer air space #16), then to the locally low portion (refer to “locally lower portion” in fig. 2 annotated below), then to the second portion (refer to “second portion” in fig.2 annotated below), and exits out of the air inlet tube (filling tube #5) in to the cavity (space for the liquid #4); 
	a sensor (level sensor #12) in the cavity (space for the liquid #4);
	a heater (heating #6) thermally connected to the drain (the whole tube is the drain); 
	a controller (switch cabinet #15) communicatively coupled to the heater (heating #6) and programmed to activate the heater (heating #6) upon detecting a water level in the drain (the whole tube is the drain) above a water-level threshold [refer to Col 5 line 14-17 The level control 12 is the main signal transmitter. That means that both the heating 6 and also the ultrasound 3 can only be operated given a sufficient level”]. 
	wherein the inlet opening (tube entrance opening #7) is open to outside the housing (insulating layer #11 and external housing #14); 
	the first portion (outer air space #16) extends downward to the locally low portion (refer to “locally lower portion” in fig.2 annotated below);
	the locally low portion (refer to “locally lower portion” in fig.2 annotated below) is farther downward than all portions of the air inlet tube (refer to the “arrow” in Abdelqader fig.1 annotated below) adjacent to the locally low portion;  (refer to “locally lower portion” in fig. 2 annotated below)
	the locally low portion (refer to “locally lower portion” in fig. 2 annotated below) includes the drain (the whole tube is the drain); and 
the second portion (tapered section #3) extends upward from the locally low portion (refer to “locally lower portion” in fig.2 annotated below).

    PNG
    media_image2.png
    628
    604
    media_image2.png
    Greyscale

	Regarding claim 11, Schluttig further discloses a water-level sensor (level sensor #12) disposed in the drain (the whole tube is the drain). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schluttig (US6666966), in view of Shikata et al (US6213198B1).
Regarding claim 3, Schluttig further discloses the heater (heating #6) extends around the drain tube (drain trap #1).
However, Schluttig does not disclose the drain includes a drain tube extending downward from the air inlet tube
Shikata discloses the drain includes a drain tube (outlet conduit #56) extending downward from the air inlet tube (refer to Shikata Figs shown above).

    PNG
    media_image3.png
    630
    976
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schluttig’s assembly the drain includes a drain tube extending downward from the air inlet tube, as taught by Shikata, in order to allow drainage happen at different area, to clarify more, the location of the drainage can be relocated.

Regarding claim 18, Schluttig does not disclose a plurality of sensors including the sensor, the sensors positioned in the cavity.
Shikata discloses a plurality of sensors including the sensor (a group of sensor #45), the sensors positioned in the cavity (refer to Shitake Col 6 line 44-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schluttig assembly with a plurality of sensors including the sensor, the sensors positioned in the cavity, as taught by Shikata, .

	Claims 4 and 6-10 are also rejected under 35 U.S.C. 103 as being unpatentable over Schluttig (US6666966), in view of Nichols et al (US7274973).
	Regarding claim 4, Schluttig does not disclose a controller programmed to activate the heater upon detecting an ambient temperature below a temperature threshold.
	Nichols discloses a controller (first computer #12 and control unit #38) programmed to activate the heater (furnace #20) upon detecting an ambient temperature (temperature sensor #66) below a temperature threshold.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schluttig’s switch box with a controller communicatively coupled to the heater and programmed to active the heater upon detecting an ambient temperature below a temperature threshold, as taught by Nichols, in order to provide a better control that just common switches and minimize ambient temperature effect on the assembly, to clarify more, the ambient temperature effect is for example like moisture or condensation that caused by the ambient temperature inside or outside of the assembly. 

	Regarding claim 6, Schluttig does not disclose the water level threshold is greater than half of the capacity of the drain.
Nichols discloses the water level threshold is greater than half of the capacity of the drain. [ refer to  Par.0039 cite: “a liquid sensor, which is configured to be positioned in the evaporator pan, liquid sensor is actuated when the level of liquid in the evaporator pan rises to contact a pair of sensing probes extending through apertures in the bottom cover  and into the pan. The indicia facilitate adjustment of the housing to place the sensing probes at a desired level for indicating liquid in the pan”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schluttig’s drain with the water level threshold is greater than half of the capacity of the drain, as taught by Nichols, in order to provide an adjustable mean to detect liquid in the drain, such that to provide information for better and more accurate operational control, to clarify more, able to adjust the water level threshold is the adjustable mean.

	Regarding claim 7, Schluttig does not disclose the drain includes a drain valve.
	Nichols discloses the drain (evaporator pan #52, outlet conduit #56 and floor drain
#54) includes a drain valve (sump pump, refer to NICHOLS Col 3, line 11-13).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schluttig’s drain with a drain valve, as taught by Nichols, in order to provide a mean to control when to start draining the drain, such that to minimize the possibility of overflowing.

Regarding claim 8, the modification of Schluttig and Nichols discloses substantially all feature set forth in claim 7, Schluttig does not disclose a valve actuator actuatable to open and close the drain valve.
	Nichols further discloses a valve actuator (sump pump’s motor) actuatable to open and close (allow water flow through sump pump) the drain valve (sump pump, refer to Nichols Col 3, line 11-13).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schluttig’s drain with a valve actuator actuatable to open and close the drain valve, as taught by Nichols, in order to provide a faster and more efficiency mean to drain the drain.

	Regarding claim 9, the modification of Schluttig and Nichols discloses substantially all feature set forth in claim 8, Schluttig does not disclose the controller communicatively coupled to the valve actuator and programmed to actuate the valve actuator to open the drain valve upon detecting a water level in the drain above a water-level threshold.
	Nichols further discloses the controller (first computer #12 and control unit #38) communicatively coupled to the valve actuator (sump pump’s motor) and programmed to actuate the valve actuator (sump pump’s motor) to open the drain valve (sump pump, refer to Nichols Col 3, line 11-13) upon detecting a water level in the drain (evaporator pan #52, outlet conduit #56 and floor drain #54) above a water-level threshold (first liquid sensor #80).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schluttig’s assembly with the 

	Regarding claim 10, the modification of Schluttig and Nichols discloses substantially all feature set forth in claim 9, Schluttig does not disclose a water-level sensor, wherein the drain includes a drain tube extending downward from the air inlet tube, and the water-level sensor is positioned in the drain tube at a height defining the water-level threshold.
	Nichols further discloses a water-level sensor (first liquid sensor #80), wherein the drain (evaporator pan #52, outlet conduit #56 and floor drain #54) includes a drain tube extending downward from the air inlet tube (refer to NICHOLS’ Fig. 2 shown above in claim 1), and the water-level sensor (first liquid sensor #80) is positioned in the drain tube at a height defining the water-level threshold (refer to Nichols’ Fig. 2 shown above in claim 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schluttig’s drain with a water-level sensor, wherein the drain includes a drain tube extending downward from the air inlet tube, and the water-level sensor is positioned in the drain tube at a height defining the water-level threshold, as taught by Nichols, in order to provide the mean to detect the water level  in drain, such that information would assist in providing better operational control for the invention.

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable by Schluttig (US6666966), in view of ERICKSON et al (US4134275).
Regarding claim 13, Schluttig does not disclose the housing includes a forward-facing panel, and the forward-facing panel includes the inlet opening.
ERICKSON discloses the housing includes a forward-facing panel, and the forward-facing panel includes the inlet opening (refer to ERICKSON Fig.1 annotated below).

    PNG
    media_image4.png
    284
    559
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schluttig’s inlet opening with the housing includes a forward-facing panel, and the forward-facing panel includes the inlet opening, as taught by ERICKSON, in order to utilize the air motion generated by the vehicle moving forward, in order to save energy consumption by the fan or blower.

Regarding claim 17, Schluttig does not disclose the housing is shaped to be attachable to a roof of a vehicle.
ERICKSON discloses the housing is shaped to be attachable to a roof of a vehicle (refer to ERICKSON title, “Vehicle roof-mounted air conditioning unit”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schluttig’s assembly with the housing is shaped to be attachable to a roof of a vehicle, as taught by ERICKSON, it order to 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable Schluttig (US6666966), in view of Shikata et al (US6213198B1).
	Regarding claim 16, Schluttig does not disclose a blower in the path of air flowing through the air inlet tube, where the blower is upstream from the sensor; the blower is downstream from the drain.
	Shikata discloses a blower (first fan #8 or second fan #9) in the path of air flowing through the air inlet tube (Shikata’s Air Conditioning apparatus), where the blower (first fan #8 or second fan #9) is upstream from the sensor (a group of sensors #45).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schluttig assembly with a blower in the path of air flowing through the air inlet tube, where the blower is upstream from the sensor, as taught by Shikata, in order to provide a better forced ventilation to the assembly, doing so would reduce the impact of accumulated humanity inside the assembly.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schluttig’s assembly with the blower is downstream from the drain and upstream from the sensor, it is well known to a person skilled in art that it is arrangement of parts, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), in order to provide a static pressure differences for the drain, such that to control unconditioned air enter the system.

	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable by Schluttig (US6666966), in view of Shikata et al (US6213198B1) and further in view of Ferguson et al (US20150360692).
	Regarding claim 19, the modification of Schluttig and Shikata discloses substantially all feature set forth in claim 18, Schluttig and Shikata do not disclose the sensors are cameras.
	Ferguson discloses the sensors (first sensor unit #602) are cameras [refer to Par.0068 cited: “Each of the first, second, and third sensor units 602-606 may include any combination of global positioning system sensors, inertial measurement units, radio detection and ranging (RADAR) units, laser rangefinders, light detection and ranging (LIDAR) units, cameras, and acoustic sensors. Other types of sensors are possible as well”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schluttig sensors with the sensors are cameras, as taught by Ferguson, in order to provide a robust method for traffic detection [refer to Ferguson title “Robust Method for Detecting Traffic Signals and their Associated States”]. 

	Claims 1, 18-19, 20 and 21 are again rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al (US20150360692), in view of Schluttig (US6666966).
Regarding claim 1, Ferguson discloses a sensor assembly comprising:
	A housing (casing of first sensor unit #602) including a cavity (the cavity of the casing of first sensor unit #602);
	a camera (first sensor unit #602) in the cavity (the cavity of the casing of first sensor unit #602);

    PNG
    media_image5.png
    705
    465
    media_image5.png
    Greyscale

	Ferguson does not disclose an air inlet tube passing through the housing and including an inlet opening, a first portion, a locally low portion, a second portion, and a drain, wherein the air inlet tube defines a path of air that flows through the air inlet tube from the inlet opening to the first portion, then to the locally low portion, then to the second portion, and exits out of the air inlet tube  into the cavity; and 	a plurality of sensors in the cavity; a heater thermally connected to the drain; a controller communicatively coupled to 
	Schluttig discloses an air inlet tube (filling tube #5) passing through the housing (insulating layer #11 and external housing #14) and including an inlet opening (tube entrance opening #7), a first portion (outer air space #16), a locally low portion (refer to “locally lower portion” in fig. 2 annotated below), a second portion (refer to “second portion” in fig.2 annotated below), and a drain (the whole tube is the drain), wherein the air inlet tube (filling tube #5) defines a path of air (refer to the “arrow” in fig.2 shown below) that flows through the air inlet tube (filling tube #5) from the inlet opening (tube entrance opening #7)  to the first portion (outer air space #16), then to the locally low portion (refer to “locally lower portion” in fig. 2 annotated below), then to the second portion (refer to “second portion” in fig.2 annotated below), and exits out of the air inlet tube (filling tube #5) in to the cavity (space for the liquid #4); 
	a sensor (level sensor #12) in the cavity (space for the liquid #4);
	a heater (heating #6) thermally connected to the drain (the whole tube is the drain); 
	a controller (switch cabinet #15) communicatively coupled to the heater (heating #6) and programmed to activate the heater (heating #6) upon detecting a water level in the drain (the whole tube is the drain) above a water-level threshold [refer to Col 5 line 14-17 The level control 12 is the main signal transmitter. That means that both the heating 6 and also the ultrasound 3 can only be operated given a sufficient level”]. 
	wherein the inlet opening (tube entrance opening #7) is open to outside the housing (insulating layer #11 and external housing #14); 
	the first portion (outer air space #16) extends downward to the locally low portion (refer to “locally lower portion” in fig.2 annotated below);
	the locally low portion (refer to “locally lower portion” in fig.2 annotated below) is farther downward than all portions of the air inlet tube (refer to the “arrow” in fig.2 annotated below) adjacent to the locally low portion;  (refer to “locally lower portion” in fig. 2 annotated below)
	the locally low portion (refer to “locally lower portion” in fig. 2 annotated below) includes the drain (the whole tube is the drain); and 
the second portion (tapered section #3) extends upward from the locally low portion (refer to “locally lower portion” in fig.2 annotated below).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferguson sensor assembly by including the whole system, as taught by Schluttig, in order to provide ventilation and condensation drain to the assembly and reducing the impact of outside weather condition to the performance of the first sensor unit on the roof of the vehicle.

	Regarding claim 18, Ferguson discloses the sensor positioned in the cavity (casing of first sensor unit #602), but Ferguson does not discloses a plurality of sensors including the sensor, the sensors positioned in the cavity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferguson first sensor unit to have a plurality of sensors in the cavity, as it is well known to a person skilled in the art as duplication of parts, refer to In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), in order to provide sensor coverage in different directions or areas.
	
	Regarding claim 19, Ferguson further discloses the sensors (first sensor unit #602) are cameras [Par.0068 cited “Each of the first, second, and third sensor units 602-606 may include any combination of global positioning system sensors, inertial measurement units, radio detection and ranging (RADAR) units, laser rangefinders, light detection and ranging (LIDAR) units, cameras, and acoustic sensors. Other types of sensors are possible as well.”].  

	Regarding claim 20, Ferguson discloses a sensor assembly comprising:
	A housing (casing of first sensor unit #602) including a cavity (the cavity of the casing of first sensor unit #602);
	a camera (first sensor unit #602) in the cavity (the cavity of the casing of first sensor unit #602);

    PNG
    media_image5.png
    705
    465
    media_image5.png
    Greyscale

	Ferguson does not disclose an air inlet tube passing through the housing and including an inlet opening, a first portion, a locally low portion, a second portion, and a drain, wherein the air inlet tube defines a path of air that flows through the air inlet tube from the inlet opening to the first portion, then to the locally low portion, then to the second portion, and exits out of the air inlet tube  into the cavity; and 	a plurality of cameras in the cavity; wherein the inlet opening is open to outside the housing; the first portion extends downward to the locally low portion; the locally low portion is farther downward than all portions of the air inlet tube adjacent to the locally low portion; the locally low portion includes the drain; and the second portion extends upward from the locally low portion.
Schluttig discloses an air inlet tube (filling tube #5) passing through the housing (insulating layer #11 and external housing #14) and including an inlet opening (tube entrance opening #7), a first portion (outer air space #16), a locally low portion (refer to “locally lower portion” in fig. 2 annotated below), a second portion (refer to “second portion” in fig.2 annotated below), and a drain (the whole tube is the drain), wherein the air inlet tube (filling tube #5) defines a path of air (refer to the “arrow” in fig.2 shown below) that flows through the air inlet tube (filling tube #5) from the inlet opening (tube entrance opening #7)  to the first portion (outer air space #16), then to the locally low portion (refer to “locally lower portion” in fig. 2 annotated below), then to the second portion (refer to “second portion” in fig.2 annotated below), and exits out of the air inlet tube (filling tube #5) in to the cavity (space for the liquid #4); 
	a sensor (level sensor #12) in the cavity (space for the liquid #4); 
	wherein the inlet opening (tube entrance opening #7) is open to outside the housing (insulating layer #11 and external housing #14); 
	the first portion (outer air space #16) extends downward to the locally low portion (refer to “locally lower portion” in fig.2 annotated below);
	the locally low portion (refer to “locally lower portion” in fig.2 annotated below) is farther downward than all portions of the air inlet tube (refer to the “arrow” in fig. 2 annotated below) adjacent to the locally low portion;  (refer to “locally lower portion” in fig. 2 annotated below)
	the locally low portion (refer to “locally lower portion” in fig. 2 annotated below) includes the drain (the whole tube is the drain); and 
tapered section #3) extends upward from the locally low portion (refer to “locally lower portion” in fig.2 annotated below).

    PNG
    media_image2.png
    628
    604
    media_image2.png
    Greyscale

	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferguson sensor assembly by including the whole system, as taught by Schluttig, in order to provide ventilation and condensation drain to the assembly and reducing the outside weather condition to impact the performance of the camera.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferguson first sensor unit to have a plurality of cameras in the cavity, as it is well known to a person skilled in the art as In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), in order to provide sensor coverage in different directions or areas.

	Regarding claim 21, Ferguson further discloses the housing (the casing of first sensor unit #602) is shaped to be attachable to a roof of a vehicle (refer to fig.6).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable by Ferguson et al (US20150360692), in view of Schluttig (US6666966) and further in view of ERICKSON et al (US4134275). 
Regarding claim 22, the modification of Ferguson and Schluttig discloses substantially all feature set forth in claim 20, Ferguson and Schluttig do not disclose the housing includes a forward-facing panel, and the forward-facing panel includes the inlet opening.
ERICKSON discloses the housing includes a forward-facing panel, and the forward-facing panel includes the inlet opening (refer to ERICKSON Fig.1 annotated below).

    PNG
    media_image4.png
    284
    559
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferguson’s inlet opening with the housing includes a forward-facing panel, and the forward-facing panel includes the inlet opening, as taught by ERICKSON, in order to utilize the air motion generated by the .

Claims 1, 3, 11 and 18 are again rejected under 35 U.S.C. 103 as being unpatentable over Shikata et al (US6213198B1), in view of Schluttig (US6666966).
	Regarding claim 1, Shikata discloses a sensor assembly (a vehicle’s compartment chassis with Shikata Air conditioning apparatus) that have comprising: 
	a housing (the vehicle’s compartment chassis) including a cavity (vehicle’s compartment); 
	an air inlet tube (Shikata’s Air Conditioning apparatus) passing through the housing (the vehicle’s compartment chassis) and including an inlet opening (outside air suction inlet #2), a first portion (refer to Shikata Fig. 1 portion drawing annotated below), a locally low portion (refer to Shikata Fig. 1 portion drawing annotated below), a second portion (refer to Shikata Fig. 1 portion drawing annotated below), and a drain (condensed liquid discharge outlet #19), wherein the air inlet tube (Shikata’s Air Conditioning apparatus) defines a path of air (the arrows) that flows through the air inlet tube (Shikata’s Air Conditioning apparatus) from the inlet opening (outside air suction inlet #2) to the first portion(refer to Shikata Fig. 1 portion drawing annotated below), then to the locally low portion (refer to Shikata Fig. 1 portion drawing annotated below), then to the second portion (refer to Shikata Fig. 1 portion drawing annotated below), and exits out of the air inlet tube in (Shikata’s Air Conditioning apparatus) to the cavity (Vehicle’s compartment); 
	a sensor (a group of sensor #45, refer to Shikata Col 6 line 44-47) in the cavity (Vehicle’s compartment); 
outside air suction inlet #2) is open to outside the housing (Vehicle’s compartment chassis); 
	the first portion (refer to Shikata Fig. 1 portion drawing annotated below) extends downward to the locally low portion (refer to Shikata Fig. 1 portion drawing annotated below);
	the locally low portion (refer to Shikata Fig. 1 portion drawing annotated below) is farther downward than all portions of the air inlet tube adjacent to the locally low portion (refer to Shikata Fig. 1 portion drawing annotated below); 
	the locally low portion (refer to Shikata Fig. 1 portion drawing annotated below) includes the drain (condensed liquid discharge outlet #19); and 
	the second portion (refer to Shikata Fig. 1 portion drawing annotated below) extends upward from the locally low portion (refer to Shikata Fig. 1 shown below).


    PNG
    media_image3.png
    630
    976
    media_image3.png
    Greyscale


    PNG
    media_image6.png
    637
    976
    media_image6.png
    Greyscale

	Shikata does not disclose a heater thermally connected to the drain; and a controller communicatively coupled to the heater and programmed to activate the heater upon detecting a water level in the drain above a water-level threshold.
	Schluttig discloses a heater (heating #6) thermally connected to the drain (drain trap #1); and a controller (switch box #15) communicatively coupled to the heater (heating #6) and programmed to activate the heater (heating #6) upon detecting a water level (level sensor #12) in the drain (drain trap #1) above a water-level threshold (level sensor #12) (Refer to Schluttig fig. 2 below).

    PNG
    media_image2.png
    628
    604
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shikata’s assembly with a heater thermally connected to the drain; and a controller communicatively coupled to the heater and programmed to activate the heater upon detecting a water level in the drain above a water-level threshold, as taught by Schluttig, in order to provide heat to interior of the drain, and disinfect the drain [refer to Schluttig’s Abstract cited: “…preventing growth on the inner wall by means of a growth-inhibiting and antimicrobially effective coating…”].
	
Regarding claim 3, Shikata further discloses the drain includes a drain tube (outlet conduit #56) extending downward from the air inlet tube (refer to Shikata Figs shown above).
However, Shikata does not disclose the heater extends around the drain tube.
Schluttig further discloses the heater (heating #6) extends around the drain tube (drain trap #1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shikata’s assembly with the drain includes the heater extends around the drain tube, as taught by Schluttig, in order to provide heat to interior of the drain, and disinfect the drain [refer to Schluttig’s Abstract cited: “…preventing growth on the inner wall by means of a growth-inhibiting and antimicrobially effective coating…”].

	Regarding claim 11, the modification of Shikata and Schluttig discloses substantially all feature set forth in claim 1, Shikata does not disclose a water-level sensor disposed in the drain.
	Schluttig further discloses a water-level sensor (level sensor #12) disposed in the drain (drain trap #1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shikata’s drain with a water-level sensor disposed in the drain, as taught by Schluttig, in order to provide the detection for liquid in the drain, doing so would assist in the assessment of how to operate the invention. 

	Regarding claim 18, Shikata further discloses a plurality of sensors (a group of sensors #45) including the sensor (one of the sensor in the group of sensors #45), the sensors positioned in cavity (vehicle’s compartment) (a group of sensors #45, refer to Shikata Col 6 line 41-42).
	
	Claims 4 and 6-10 are also rejected under 35 U.S.C. 103 as being unpatentable over Shikata et al (US6213198B1), in view of Schluttig (US6666966) and further in view of Nichols et al (US7274973).
	Regarding claim 4, the modification of Shikata and Schluttig discloses substantially all feature set forth in claim 1, Shikata and Schluttig do not disclose a controller programmed to activate the heater upon detecting an ambient temperature below a temperature threshold.
	Nichols discloses a controller (first computer #12 and control unit #38) programmed to activate the heater (furnace #20) upon detecting an ambient temperature (temperature sensor #66) below a temperature threshold.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shikata’s controller with a controller communicatively coupled to the heater and programmed to active the heater upon detecting an ambient temperature below a temperature threshold, as taught by Nichols, in order to provide a better control that just common switches and minimize ambient temperature effect on the assembly. 

Regarding claim 6, the modification of Shikata and Schluttig discloses substantially all feature set forth in claim 1, Shikata and Schluttig do not disclose a liquid sensor, which is configured to be positioned in the evaporator pan, liquid sensor is actuated when the level of liquid in the evaporator pan rises to contact a pair of sensing probes extending through apertures in the bottom cover and into the pan. The indicia facilitate adjustment of the housing to place the sensing probes at a desired level for indicating liquid in the pan.
	Nichols discloses the water level threshold is greater than half of the capacity of the drain. [ refer to  Par.0039 cite: “a liquid sensor, which is configured to be positioned in the evaporator pan, liquid sensor is actuated when the level of liquid in the evaporator pan rises to contact a pair of sensing probes extending through apertures in the bottom cover  and into the pan. The indicia facilitate adjustment of the housing to place the sensing probes at a desired level for indicating liquid in the pan”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shikata’s drain with the water level threshold is greater than half of the capacity of the drain, as taught by Nichols, in order to provide an adjustable mean to detect liquid in the drain, such that to provide information for better and more accurate operational control.

	Regarding claim 7, the modification of Shikata and Schluttig discloses substantially all feature set forth in claim 1, Shikata and Schluttig do not disclose the drain includes a drain valve.
	Nichols discloses the drain (evaporator pan #52, outlet conduit #56 and floor drain
#54) includes a drain valve (sump pump, refer to NICHOLS Col 3, line 11-13).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shikata’s drain with a drain valve, as taught by Nichols, in order to provide a mean to control when to start draining the drain, such that to minimize the possibility of overflowing.

	Regarding claim 8, the modification of Shikata, Schluttig and Nichols discloses substantially all feature set forth in claim 7, Shikata and Schluttig do not disclose a valve actuator actuatable to open and close the drain valve.
	Nichols further discloses a valve actuator (sump pump’s motor) actuatable to open and close (allow water flow through sump pump) the drain valve (sump pump, refer to Nichols Col 3, line 11-13).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shikata’s drain with a valve actuator actuatable to open and close the drain valve, as taught by Nichols, in order to provide a faster and more efficiency mean to drain the drain.

	Regarding claim 9, the modification of Shikata, Schluttig and Nichols discloses substantially all feature set forth in claim 8, Shikata and Schluttig do not disclose the controller communicatively coupled to the valve actuator and programmed to actuate the valve actuator to open the drain valve upon detecting a water level in the drain above a water-level threshold.
Nichols further discloses the controller (first computer #12 and control unit #38) communicatively coupled to the valve actuator (sump pump’s motor) and programmed to actuate the valve actuator (sump pump’s motor) to open the drain valve (sump pump, refer to Nichols Col 3, line 11-13) upon detecting a water level in the drain (evaporator pan #52, outlet conduit #56 and floor drain #54) above a water-level threshold (first liquid sensor #80).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shikata’s invention with a controller communicatively coupled to the valve actuator and programmed to actuate the valve actuator to open the drain valve upon detecting a water level in the drain above a water-level threshold, as taught by Nichols, in order to provide the automation control for the drain to operate to prevent the over flow of the liquid accumulated in the drain. 

	Regarding claim 10, the modification of Shikata, Schluttig and Nichols discloses substantially all feature set forth in claim 9, Shikata do not disclose a water-level sensor, wherein the drain includes a drain tube extending downward from the air inlet tube, and the water-level sensor is positioned in the drain tube at a height defining the water-level threshold.
	Nichols further discloses a water-level sensor (first liquid sensor #80), wherein the drain (evaporator pan #52, outlet conduit #56 and floor drain #54) includes a drain tube extending downward from the air inlet tube (refer to NICHOLS’ Fig. 2 shown above in claim 1), and the water-level sensor (first liquid sensor #80) is positioned in the drain tube at a height defining the water-level threshold (refer to Nichols’ Fig. 2 shown above in claim 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shikata’s drain with a water-level sensor, wherein the drain includes a drain tube extending downward from the air inlet tube, and the water-level sensor is positioned in the drain tube at a height defining the water-level threshold, as taught by Nichols, in order to provide the mean to detect the water level  in drain, such that information would assist in providing better operational control for the invention.

Claims 13 and 17 are also rejected under 35 U.S.C. 103 as being unpatentable by Shikata et al. (US6213198B1), in view of Schluttig (US6666966) and further in view of ERICKSON et al (US4134275). 
Regarding claim 13, the modification of Shikata and Schluttig discloses substantially all feature set forth in claim 1, Shikata and Schluttig do not disclose the housing includes a forward-facing panel, and the forward-facing panel includes the inlet opening.
ERICKSON discloses the housing includes a forward-facing panel, and the forward-facing panel includes the inlet opening (refer to ERICKSON Fig.1 annotated below).

    PNG
    media_image4.png
    284
    559
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shikata’s inlet opening with the 

Regarding claim 17, the modification of Shikata and Schluttig discloses substantially all feature set forth in claim 1, Shikata and Schluttig do not disclose the housing is shaped to be attachable to a roof of a vehicle.
ERICKSON discloses the housing is shaped to be attachable to a roof of a vehicle (refer to ERICKSON title, “Vehicle roof-mounted air conditioning unit”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shikata assembly with the housing is shaped to be attachable to a roof of a vehicle, as taught by ERICKSON, it order to provide larger air conditioning capability to vehicle with large interior space.

Claim 16 is also rejected under 35 U.S.C. 103 as being unpatentable by Shikata et al. (US6213198B1), in view of Schluttig (US6666966).
	Regarding claim 16, the modification of Shikata and Schluttig discloses substantially all feature set forth in claim 1, Shikata further discloses a blower (first fan #8 or second fan #9) in the path of air flowing through the air inlet tube (Shikata’s Air Conditioning apparatus), where the blower (first fan #8 or second fan #9) is upstream from the sensor (a group of sensors #45).
	However, Shikata and Schluttig do not disclose the blower is downstream from the drain.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shikata’s assembly with the blower is downstream from the drain and upstream from the sensor, it is well known to a person skilled in art that it is arrangement of parts, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), in order to provide a static pressure differences for the drain, such that to control unconditioned air enter the system.

	Claim 19 is again rejected under 35 U.S.C. 103 as being unpatentable by Shikata et al. US6213198B1, in view of Schluttig (US6666966) and further in view of Ferguson et al (US20150360692).
	Regarding claim 19, the modification of Shikata and Schluttig discloses substantially all feature set forth in claim 18, Shikata and Schluttig do not disclose the sensors are cameras.
	Ferguson discloses the sensors (first sensor unit #602) are cameras [refer to Par.0068 cited: “Each of the first, second, and third sensor units 602-606 may include any combination of global positioning system sensors, inertial measurement units, radio detection and ranging (RADAR) units, laser rangefinders, light detection and ranging (LIDAR) units, cameras, and acoustic sensors. Other types of sensors are possible as well”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shikata sensors with the sensors are cameras, as taught by Ferguson, in order to provide a robust method for traffic detection [refer to Ferguson title “Robust Method for Detecting Traffic Signals and their Associated States”]. 

	Claims 20 and 21 are again rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al (US20150360692), in view of Shikata et al (US6213198B1).
	Regarding claim 20, Ferguson discloses a sensor assembly comprising:
	A housing (casing of first sensor unit #602) including a cavity (the cavity of the casing of first sensor unit #602);
	a camera (first sensor unit #602) in the cavity (the cavity of the casing of first sensor unit #602);

    PNG
    media_image5.png
    705
    465
    media_image5.png
    Greyscale

Ferguson does not disclose a plurality of cameras; an air inlet tube passing through the housing and including an inlet opening, a first portion, a locally low portion, a second portion, and a drain, wherein the air inlet tube defines a path of air that flows through the air inlet tube from the inlet opening to the first portion, then to the locally low portion, then to the second portion, and exits out of the air inlet tube  into the cavity; and 	a plurality of sensors in the cavity; wherein the inlet opening is open to outside the housing; the first portion extends downward to the locally low portion; the locally low portion is farther downward than all portions of the air inlet tube adjacent to the locally low portion; the locally low portion includes the drain; and the second portion extends upward from the locally low portion.
	Shikata discloses an air inlet tube (Shikata’s Air Conditioning apparatus) passing through the housing (the vehicle’s compartment chassis) and including an inlet opening (outside air suction inlet #2), a first portion (refer to Shikata Fig. 1 portion drawing annotated below), a locally low portion (refer to Shikata Fig. 1 portion drawing annotated below), a second portion (refer to Shikata Fig. 1 portion drawing annotated below), and a drain (condensed liquid discharge outlet #19), wherein the air inlet tube (Shikata’s Air Conditioning apparatus) defines a path of air (the arrows) that flows through the air inlet tube (Shikata’s Air Conditioning apparatus) from the inlet opening (outside air suction inlet #2) to the first portion (refer to Shikata Fig. 1 portion drawing annotated below), then to the locally low portion (refer to Shikata Fig. 1 portion drawing annotated below), then to the second portion (refer to Shikata Fig. 1 portion drawing annotated below), and exits out of the air inlet tube (Shikata’s Air Conditioning apparatus) into the cavity (Vehicle’s compartment); and 
	a plurality of sensors (a group of sensors #45) in the cavity (Vehicle’s compartment); 
outside air suction inlet #2) is open to outside the housing (the vehicle’s compartment chassis); 
	the first portion (refer to Shikata Fig. 1 portion drawing annotated below) extends downward to the locally low portion (refer to Shikata Fig. 1 portion drawing annotated below); 
	the locally low portion (refer to Shikata Fig. 1 portion drawing annotated below) is farther downward than all portions of the air inlet tube adjacent to the locally low portion (refer to Shikata Fig. 1 portion drawing annotated below); 
	the locally low portion (refer to Shikata Fig. 1 portion drawing annotated below) includes the drain (condensed liquid discharge outlet #19); and 
	the second portion (refer to Shikata Fig. 1 portion drawing annotated below) extends upward from the locally low portion (refer to Shikata Fig. 1 portion drawing annotated below).


    PNG
    media_image3.png
    630
    976
    media_image3.png
    Greyscale


    PNG
    media_image6.png
    637
    976
    media_image6.png
    Greyscale

	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferguson sensor assembly by including the whole system, as taught by Shikata, in order to provide ventilation and condensation drain to the assembly and reducing the outside weather condition to impact the performance of the camera. 

	Regarding claim 21, Ferguson further discloses the housing (the casing of first sensor unit #602) is shaped to be attachable to a roof of a vehicle (refer to fig.6).

Claim 22 is also rejected under 35 U.S.C. 103 as being unpatentable by Ferguson et al (US20150360692), in view of Shikata et al (US6213198B1) and further in view of ERICKSON et al (US4134275). 
Regarding claim 22, the modification of Ferguson and Shikata discloses substantially all feature set forth in claim 20, Ferguson and Shikata do not disclose the housing includes a forward-facing panel, and the forward-facing panel includes the inlet opening.
ERICKSON discloses the housing includes a forward-facing panel, and the forward-facing panel includes the inlet opening (refer to ERICKSON Fig.1 annotated below).

    PNG
    media_image4.png
    284
    559
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferguson’s inlet opening with the housing includes a forward-facing panel, and the forward-facing panel includes the inlet opening, as taught by ERICKSON, in order to utilize the air motion generated by the vehicle moving forward, in order to save energy consumption by the fan or blower.
Response to Argument
Applicant's arguments filed April 30th 2021 have been fully considered but they are not persuasive as the following reasons:
1. The applicants argue: “…The drawings were objected to under 37 C.F.R. 1.83(a) because "In Fig. 4 does not show 'temperature sensor 82'." (Office Action at 2.) The Office Action does not say which claim recitation is allegedly not shown by the figures, but it is assumed to be claim 4, which recites that "the controller is programmed to activate the heater upon detecting an ambient temperature below a temperature threshold." Figure 6 shows the temperature sensor 82 connected to the controller 78 by the communications network 80. It is noted that claim 4 does not recite a physical location for the temperature sensor. …” Remark Page 2.
	Examiner’s response: The applicant’s argument above is not persuasive, although the other figure shows the temperature sensor, but without the temperature sensor is shown in fig. 4 that causes a confusion during the examination, it is not sure where the temperature sensor in located.

	2. The applicants argue: “…Claim 1 was rejected as allegedly indefinite for the recitation "upon detecting a water level in the drain above a water-level threshold" because "it is unclear of how to detect a water level." (Office Action at 7.) It is believed that the claim is clear as written. If the controller receives data indicating that "a water level in the drain" is "above a water-level threshold," then the detection has occurred. For example, as described in the specification, "The water-level sensor 70 may be positioned in the drain tube 64 at a height defining a water-level threshold," and "the controller 78 receives water-level data from the water-level sensor 70" such as "a binary value representing whether water is detected at a particular height of the drain tube 64" "determines whether the water level in the drain 38 is above the water-level threshold." (Spec. at [0034], [0041]-[0042].) It is respectfully requested that the rejection be withdrawn…” Remark Page 2-3.
	Examiner’s response: The applicant’s argument above is not persuasive because nowhere in the claim mention any device can be used to detect the water level, therefore it renders indefinite issue, it is unclear how the water level can be detected, is it detected by sensor, detector, or human?

	3. The applicant’s argument: “…Claim 1 was rejected as allegedly anticipated by Abdelqader. Claim 1 recites "a controller communicatively coupled to the heater and programmed to activate the heater upon detecting a water level in the drain above a water-level threshold." Abdelqader does not disclose or suggest this recitation. The Office Action claims that a "vehicle inherently has a switch/controller." (Office Action at 9.) However, Abdelqader nowhere shows that the supposedly inherently disclosed controller is either "communicatively coupled to the heater" or "programmed to activate the heater upon detecting a water level in the drain above a water-level threshold." 
Next, as an independent reason that Abdelqader does not disclose or suggest the recitation, Abdelqader does not disclose or suggest the portion "communicatively coupled to the heater," for which the Office Action points to the heating element 10. Abdelqader does not show anything connected to the heating element 10 (see, e.g., Figs. 1-2), nor does Abdelqader describe the heating element 10 being activated or deactivated under any conditions. 
Next, as a further independent reason that Abdelqader does not disclose or suggest the recitation, Abdelqader does not disclose or suggest the portion "programmed to activate the heater upon detecting a water level in the drain above a water-level threshold." The Office Action claims that "an user can turn on/off a controller/switch to activate a heater when the user detects a water level above a water level threshold" because "the claim does not define the structure of how to activate and how to detect a water level." (Office Action at 9.) First, even if this were a reasonable interpretation of the claim, Abdelqader does not disclose suggest a user performing these actions, so Abdelqader still does not meet this broad interpretation. Second, and independently, the structure recited in the claim is that the controller is "programmed" to perform the actions. This is backed up by the Office Action's own interpretation. (Office Action at 6.) A human user performing actions is not programming. For each of the foregoing reasons independently, claim 1 is allowable over Abdelqader…” Remark Page 3.
	Examiner’s response: The applicant’s argument above is not persuasive because it is noted that the device of Abdelqader is used for vehicle which inherently has a switch/controller, in order to operate the vehicle’s engine and the heater, the switch/controller is programmed to turn on. With respect to the phrase “detecting a water level …”, since the claim does not mention any device to detect a water level, such that by reasonable broadest interpretation, the water level can be detected by human.

	4. The applicant’s argument: “…Claim 1 was also rejected as allegedly anticipated by Schluttig. Claim 1 recites "an air inlet tube ... including an inlet opening, a first portion, a locally low portion, a second portion, and a drain ... the first portion extends downward to the locally low portion; ... the locally low portion includes the drain; and the second portion extends upward from the locally low portion." Schluttig does not disclose this recitation, and at the very least does not disclose the drain as recited. The Office Action claims that "the whole tube is the drain," in other words, that the components used for the inlet opening, the first portion, the locally low portion, and the second portion are all, collectively, the drain. This is contradicted by the claim language of the recitation. If "the first portion extends downward to the locally low portion" and "the second portion extends upward from the locally low portion," then the first portion, locally low portion, and second portion are distinct from each other. Because "the locally lower portion includes the drain," the locally low portion cannot be a subpart of the drain. If the locally low portion were a subpart of the drain, then the locally low portion would not include the drain because the other subparts besides the locally low portion would be missing. If the locally low portion includes the drain and the first portion and second portion are parts of the drain, then the locally low portion would have to include the first portion and the second portion; but in that case it would no longer be true that "the first portion extends downward to the locally low portion" and "the second portion extends upward from the locally low portion." In short, because "the whole tube is the drain" contradicts the claim language, claim 1 is allowable over Schluttig…” Remark Page 3-4.
	Examiner’s response: The applicant’s argument above is not persuasive because in the office action, it is stated that "whole tube is the drain" which means any portion of the tube is considered as "a drain". In this case, the portion that is connected to the heating 6 is considered as "a drain".
	
	5. The applicant’s argument: “…Claim 1 was rejected as allegedly obvious over Ferguson in view of Schluttig. According to the Office Action, a person of ordinary skill in the art would have combined Schluttig with Ferguson "to provide ventilation and condensation drain to the assembly and reducing the impact of outside weather condition to the performance of the first sensor unit on the roof of the vehicle." (Office Action at 24.) Schluttig does not provide any of these benefits when combined with Ferguson. Ferguson describes an autonomous vehicle with sensors on its roof. Schluttig describes a drain trap, such as attached beneath a sink basin in a home or other building. First, Schluttig would not provide ventilation because it is designed for draining fluids from a sink. As such, the drain trap has a pipeline opening 7 facing upward rather than forward, thus not drawing in air in any meaningful way. Moreover, the U-shape of the heating unit 6 would trap fluids as it has no way of draining, meaning that airflow through the drain trap would be blocked. Second, it would not serve as an effective condensation drain for the same reason, as it would trap fluid in the heating unit 6. Furthermore, the Office Action fails to describe how this benefit would be provided by Schluttig when installed on Ferguson, e.g., where is condensation a problem for Ferguson. Third, it is unclear how a drain trap from a sink would protect a portion of a vehicle from an "outside weather condition." If this statement is referring to rain, nothing about the functionality of Schluttig would mitigate rain landing on Ferguson's sensors. Claim 1 is thus allowable over Ferguson in view of Schluttig…” Remark Page 4-5.
	Examiner’s response: The applicant’s argument above is not persuasive because the benefits is already disclosed in the motivation statement in above rejection. Schluttig discloses an assembly that drains, therefore, it prevent the damage caused by accumulation of water during raining weather, while it is not in raining weather, such drain is providing ventilation.

	6. The applicant’s argument: “…Claim 1 was also rejected as allegedly obvious over Shikata in view of Schluttig. According to the Office Action, a person of ordinary skill in the art would have combined Schluttig with Shikata "to provide heat to interior of the drain, and disinfect the drain." (Office Action at 33.) The Office Action does not provide any reason why heating the interior of the drain is beneficial other than disinfection. However, applying the heater of Schluttig to the drain of Shikata would not provide disinfection. First, the heating unit 6 of Schluttig does not provide disinfection by itself but only in combination with ultrasonic irradiation. (Schluttig at 4:13-28.) Second, the fluid being disinfected must be held in place for a period of time in order for the heating unit 6 to bring the fluid to the optimal temperature for ultrasonic irradiation, such as fluid trapped in the U-shape of the drain trap. (Schluttig at 4:21-26, Fig. 2.) But Shikata does not have any U-shape or other trap that would keep fluid in place to be disinfected, so the heating unit 6 of Schluttig would be unable to provide any disinfection even if ultrasonic irradiation were used. Claim 1 is thus allowable over Shikata in view of Schluttig…” Remark Page 5.
	Examiner’s response: The applicant’s arguments above are not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Shikata discloses a sensor assembly (a vehicle’s compartment chassis with Shikata Air conditioning apparatus), a housing (the vehicle’s compartment chassis), a cavity (vehicle’s compartment), an air inlet tube (Shikata’s Air Conditioning apparatus), an inlet opening (outside air suction inlet #2), a first portion (refer to Shikata Fig. 1 portion drawing annotated below), a locally low portion (refer to Shikata Fig. 1 portion drawing annotated below), a second portion (refer to Shikata Fig. 1 portion drawing annotated below), and a drain (condensed liquid discharge outlet #19), a sensor (a group of sensor #45, refer to Shikata Col 6 line 44-47).
	While Schluttig discloses a heater (heating #6) thermally connected to the drain (drain trap #1); and a controller (switch box #15) communicatively coupled to the heater (heating #6) and programmed to activate the heater (heating #6) upon detecting a water level (level sensor #12) in the drain (drain trap #1) above a water-level threshold (level sensor #12) (Refer to Schluttig fig. 2 below). Both references are related as the same technical field therefore it would have been obvious to combine them.

7. The applicant’s argument: “…Claim 20 was rejected as allegedly obvious over Ferguson in view of Schluttig. Claim 20 is allowable over Ferguson in view of Schluttig for the same reasons as given above why claim 1 is allowable over Ferguson in view of Schluttig…” Remark Page 5.
	Examiner’s response: The applicant’s argument with respect to claim 20 is similar to the argument in claim 1, such that the response to applicant’s argument in claims 1 and 20 are the same. See the examiner’s response above.

	8. The applicant’s argument: “…Claim 20 was rejected as allegedly obvious over Ferguson in view of Shikata. Claim 20 discloses "an air inlet tube ... exits out of the air inlet tube into the cavity; and a plurality of cameras in the cavity." Neither Ferguson nor Shikata discloses this recitation. Ferguson discloses, at most, a first sensor unit 602 on a roof of a vehicle 600. (Ferguson at Fig. 6.) "Ferguson does not disclose a plurality of cameras." (Office Action at 43.) The Office Action cites a group of sensors 45 from Shikata as all being in the vehicle's compartment, cited as the cavity. However, Shikata does not disclose the locations of the sensors 45 and does not state that they are located in the passenger compartment of the vehicle. (Shikata at 6:41-60, Fig. 3.) Moreover, the sensors 45 are described as, "for example, an inside air temperature sensor, an outside air temperature sensor, a sunlight amount sensor, and the like." (Shikata at 6:45-47.) It is unlikely that at least "an outside air temperature sensor" and "a sunlight amount sensor" would be located inside the passenger compartment. Claim 20 is thus allowable over Ferguson and Shikata …” Remark Page 5-6.
	“…Claim 18 was rejected as allegedly obvious over Schluttig in view of Shikata and as allegedly obvious over Shikata in view of Schluttig. Claim 18 recites "a plurality of sensors including the sensor, the sensors positioned in the cavity." Neither Shikata nor Schluttig discloses this recitation. According to the Office Action, "Schluttig does not disclose a plurality of sensors including the sensor, the sensors positioned in the cavity." (Office Action at 14.) The Office Action cites a group of sensors 45 from Shikata as all being in the vehicle's compartment, cited as the cavity. However, Shikata does not disclose the locations of the sensors 45 and does not state that they are located in the passenger compartment of the vehicle. (Shikata at 6:41-60, Fig. 3.) Moreover, the sensors 45 are described as, "for example, an inside air temperature sensor, an outside air temperature sensor, a sunlight amount sensor, and the like." (Shikata at 6:45-47.) It is unlikely that at least "an outside air temperature sensor" and "a sunlight amount sensor" would be located inside the passenger compartment. Claim 18 is thus allowable over Schluttig and Shikata…” Remark Page 9.
	Examiner’s response: The applicant’s argument above is not persuasive because Shikata discloses “a group of sensors 45 (for example, an inside air temperature sensor, an outside air temperature sensor, a sunlight amount sensor, and the like) for detecting environmental factors in the passenger compartment”.

	9. The applicant’s argument: “…Claim 3 was rejected as allegedly obvious over Schluttig in view of Shikata. According to the Office Action, a person of ordinary skill in the art would have combined Shikata with Schluttig to add "a drain tube extending downward from the air inlet tube ... in order to allow drainage to happen at different area." (Office Action at 14.) The Office Action does not explain why this is beneficial. In fact, plumbing in buildings generally combines to a single main line exiting the building, so splitting drainage would if anything be detrimental. Claim 3 was also rejected as allegedly obvious over Shikata in view of Schluttig, which is incorrect for the reasons provided above why claim 1 is not obvious over Shikata in view of Schluttig. Claim 3 is thus allowable over Schluttig in view of Shikata and Shikata in view of Schluttig…” Remark Page 6.
	“…Claim 4 was rejected as allegedly obvious over Schluttig in view of Nichols. According to the Office Action, a person of ordinary skill in the art would have combined Nichols with Schluttig "to provide a better control that just common switches and minimize ambient temperature effect on the assembly." (Office Action at 15.) First, the drain trap of Schluttig is located inside a building and is thus in a climate-controlled environment not subject to appreciable fluctuations of ambient temperature. Taking ambient temperature into account thus does not provide a benefit for Schluttig. Second, the "effect on the assembly" of ambient temperature is how the ambient temperature changes the temperature inside the assembly. But Schluttig already accounts for the temperature of the fluid to be disinfected, so measuring ambient temperature is superfluous…” Remark Page 6.
	“…Claim 4 was also rejected as allegedly obvious over Shikata in view of Schluttig and Nichols. According to the Office Action, a person of ordinary skill in the art would have combined Nichols with the combination of Shikata and Schluttig by adding a controller programmed to activate the heater upon detecting an ambient temperature below a temperature threshold "to provide a better control that just common switches and minimize ambient temperature effect on the assembly." (Office Action at 35.) The Office Action earlier notes that Shikata in view of Schluttig provides disinfection at the drain of Shikata. (Office Action at 33.) The Office Action fails to explain how the ambient temperature would have an effect on disinfection at the drain. Moreover, as noted above with respect to why claim 1 is not obvious over Shikata in view of Schluttig, adding Schluttig would not provide a disinfection benefit anyway, and nothing from Nichols changes that conclusion. Claim 4 is thus allowable over Shikata in view of Schluttig and Nichols…” Remark Page 7.
	“…Claim 6 was rejected as allegedly obvious over Schluttig in view of Nichols, as well as over Shikata in view of Schluttig and Nichols. For both rejections, according to the Office Action, a person of ordinary skill would have made the combination "to provide an adjustable mean to detect liquid in the drain, such that to provide information for better and more accurate operational control." (Office Action at 16, 36.) It is unclear why the first part of that motivation leads to the second part, i.e., why adjusting the placement of the first liquid sensor 80 of Nichols will have any effect on accuracy or operational control. Adding Nichols does not appear to provide any benefit. Claim 6 is thus allowable over Schluttig in view of Nichols, as well as over Shikata in view of Schluttig and Nichols…” Remark Page 7.
	“…Claim 10 was rejected as allegedly obvious over Schluttig in view of Nichols. According to the Office Action, a person of ordinary skill in the art would have modified Schluttig with "a drain tube extending downward from the air inlet tube ... and the water-level sensor ... positioned in the drain tube." (Office Action at 18.) However, this modification would have detracted from the functionality of Schluttig. (MPEP 2143.01(V).) The level control 12 of Schluttig has to be located above the U-shape to avoid running when the drain trap is dried out, which "means that both the heating 6 and also the ultrasound 3 can only be operated given a sufficient level." (Schluttig at 5:40-46.) Claim 10 was also rejected as allegedly obvious over Shikata in view of Schluttig and Nichols, which is incorrect for the reasons provided above why claim 1 is not obvious over Shikata in view of Schluttig. Claim 10 is thus allowable over Schluttig in view of Nichols, as well as over Shikata in view of Schluttig and Nichols…” Remark Page 7-8.
According to the Office Action, a person of ordinary skill in the art would "have modified Schluttig's inlet opening with the housing includes a forward-facing panel ... as taught by Erickson, in order to utilize the air motion generated by the vehicle moving forward, in order to save energy consumption by the fan or blower." (Office Action at 19.) Schluttig is not a vehicle, does not move forward, and does not have a fan or blower, so this reason is inapplicable. Moreover, the opening in Schluttig needs to face upward to receive waste water from, e.g., a sink basin, so this modification would be detrimental to Schluttig's performance. (MPEP 2143.01(V).) Claim 13 was also rejected as allegedly obvious over Shikata in view of Schluttig and Erickson, which is incorrect for the reasons provided above why claim 1 is not obvious over Shikata in view of Schluttig. Claim 13 is thus allowable over Schluttig in view of Erickson, as well as over Shikata in view of Schluttig and Erickson…” Remark Page 8.
	“…Claim 16 was rejected as allegedly obvious over Schluttig in view of Shikata. According to the Office Action, a person of ordinary skill in the art would "have modified Schluttig assembly with a blower in the path of air flowing through the air inlet tube ... as taught by Shikata, in order to provide a better forced ventilation to the assembly." (Office Action at 20.) Schluttig does not have a "path of air" as it is a stationary drain trap for receiving waste water. Air flow is incidental and typically blocked by fluid in the U-shape of the drain trap. Also, it is unclear where a steady stream of airflow from a blower would be intended to go, as Schluttig is a plumbing fixture that connects to a sewer. The supposed benefit is thus inapplicable. Claim 16 was also rejected as allegedly obvious over Shikata in view of Schluttig, which is incorrect for the reasons provided above why claim 1 is not obvious over Shikata in view of Schluttig. Claim 16 is thus allowable over Schluttig in view of Shikata and Shikata in view of Schluttig…” Remark Page 8.
According to the Office Action, a person of ordinary skill in the art would "have modified Schluttig's assembly with the housing is shaped to be attachable to a roof of a vehicle, as taught by Erickson, in order to provide larger air conditioning capability to vehicle with large interior space." (Office Action at 19.) Schluttig is not a vehicle and does not provide air conditioning, so the supposed benefit is inapplicable. Claim 17 was also rejected as allegedly obvious over Shikata in view of Schluttig and Erickson, which is incorrect for the reasons provided above why claim 1 is not obvious over Shikata in view of Schluttig. Claim 17 is thus allowable over Schluttig in view of Erickson, as well as over Shikata in view of Schluttig and Erickson…” Remark Page 8-9
	Examiner’s response: 
	In claims 3, 4, 6, 10, 13 and 16: The applicant’s arguments above are not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In each case, the combination of references disclose/suggest all the limitations as cited in the claims. See the rejections above.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In each case, the motivations and benefits are clearly stated in the each motivation statement.

	10. The applicant’s argument: “…Claim 18 was also rejected as allegedly obvious over Ferguson in view of Schluttig. According to the Office Action, a person of ordinary skill in the art would "have modified Ferguson first sensor unit to have a plurality of sensors in the cavity ... to provide sensor coverage in different directions or areas." (Office Action at 24-25.) The first sensor unit 602 of Ferguson is shown with a viewing window extending 3600 horizontally around, indicating a field of view that already extends 3600 around the vehicle. (Ferguson at Fig. 6 Right Side View, Front View, Back View (shaded strip extending around 602).) Duplicating the first sensor unit 602 thus does not provide any coverage benefits beyond what Ferguson already has. Claim 18 is thus allowable over Ferguson in view of Schluttig…” Remark page 9.
	Examiner’s response: The applicant’s argument is not persuasive because there is nowhere in claim 18 mentions about 360 degree. Also, the Ferguson reference is not used to disclose the sensor, instead the secondary Schluttig is used to disclose a sensor (level sensor 12) as set forth in the independent claim 1. It would have been obvious to replace camera of Ferguson by using sensor of Schluttig, it is well known in the art of manufacturing design choice purpose with duplication in part to have plurality of sensors, in order to make process effectively.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761